          Case 8:20-cv-01974-SAG Document 4 Filed 08/24/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND


DEBORAH LAUFER,                      :
                                     : Case No.: 8:20-cv-1974
          Plaintiffs,                :
v.                                   :
                                     :
FT. MEADE HOSPITALITY, LLC,          :
                                     :
          Defendant.                 :
____________________________________ :
                                     :

                          PLAINTIFF’S MOTION FOR DEFAULT

       Plaintiff, by and through undersigned counsel, hereby move for default against the

Defendant, FT. MEADE HOSPITALITY, LLC. Defendant was served with the summons and

complaint on July 22, 2020. Defendant’s answer or responsive pleading was due August 12, 2020.

Defendant has failed to file any response.



DATED: August 24, 2020



                                                  Respectfully submitted,

                                                  Attorney for Plaintiff:

                                                  _/s/ Tristan W. Gillespie__

                                                  Tristan W. Gillespie, Esq.
                                                  Thomas B. Bacon, P.A.
                                                  5150 Cottage Farm Rd.
                                                  Johns Creek, GA 30022
                                                  ph. (404) 276-7277
                                                  Gillespie.tristan@gmail.com
